                                                                                               United States District Court
                                                                                                 Southern District of Texas
UNITED STATES DISTRICT COURT                   SOUTHERN DISTRICT OF TEXAS
                                                                                                     ENTERED
                                                                                                    March 23, 2020
                                                                                                  David J. Bradley, Clerk
Mark Eugene Ricks,                     §
                                       §
                      Plaintiff,       §
versus                                 §                          Civil Action H-19-0587
                                       §
Jessica Khan, MD, et al.               §
                                       §
                      Defendants.      §


                               Final Judgment

         Mark Eugene Ricks's complaint is dismissed with prejudice.


      Signed at Houston, Texas, on   _...,.....,_d------~."""'UA..:::......=><-v{__::____,_/--jr'-----• 2020.

                                                     ,~                       ~a/1           __
                                                          Lynn           N.'HUJfes
                                                      United States District Judge
